Citation Nr: 0408360	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a speech 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from May 28 to June 25, 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was last before the Board in May 2003, when it 
was remanded to the RO for further development, which has now 
been completed.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  Both a congenital deformity of the toes and the claimed 
speech disability (a stutter) were noted upon examination of 
the appellant at or before the time of his induction into 
active service; neither increased in severity during or as a 
result of the veteran's active service.  

3.  Flat feet clearly and unmistakable existed prior to the 
veteran's entrance onto active duty and clearly and 
unmistakably did not increase in severity during or as a 
result of service.  



CONCLUSIONS OF LAW

1.  A bilateral foot disability was neither incurred nor 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

2.  A speech disability was neither incurred nor aggravated 
during active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated January 7, 2002, and 
November 6, 2003, and the transcript of the February 2003 
video conference, pp. 13-16.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004).  

Moreover, the appellant has been accorded a VA examination in 
connection with his claims, and extensive private medical 
records have also been obtained.  Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  In fact, the appellant 
has specified that he has no additional evidence to submit in 
support of the current appeal.  See VA Form119, Report of 
Contact, dated November 13, 2003.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
The record reflects that the RO's initial adjudication of the 
veteran's claims did not occur until after it had provided 
the veteran with notice under the VCAA.

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Furthermore, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (2003).  Only competent medical evidence can 
adequately address the medical question of whether a pre-
existing disability has been aggravated by events occurring 
during service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

When examined in April 1964 in connection with his enlistment 
in the U.S. Air Force, the appellant reportedly had a 
congenital deformity of the toes.  On the day of his entry on 
to active duty in May 1964, the appellant further reported 
that he stuttered or stammered, and the examining physician 
noted that the appellant stuttered when excited.  Thus, the 
presumption of soundness does not apply to these claimed 
disabilities which were noted upon entrance into service.  
The service medical records do not document the presence of 
flat feet during service at all, although the appellant has 
readily acknowledged that his flat feet also existed prior to 
service.  The appellant's only contention is that both of the 
claimed disabilities were aggravated during his active 
service.  

No complaints or medical treatments for either a foot 
disability or for a speech impediment are reflected by the 
service medical records.  Within his first week of basic 
training, the appellant was being counseled for 
unsatisfactory performance, and he was referred for 
psychiatric evaluation within the second week of basic 
training due to his continued unsatisfactory performance.  
The training staff had particularly noted his stuttering, 
apathy, immaturity, nervousness, and timidity.  A military 
psychiatric social worker reported that a review of his 
developmental history indicated that the appellant had failed 
the 11th grade and had demonstrated poor academic 
achievement.  The appellant also had a life-long history of 
nervousness and stuttering.  For this speech defect, he was 
provided speech therapy in high school, but no improvement 
occurred.  He had also been treated with medication in the 
past for his nervousness.  It appeared that he had purposely 
avoided social interaction in the past; and he tended to be 
withdrawn and seclusive.  It was reported that, presently, 
the appellant desired to go home and obtain employment as a 
parts clerk in an auto dealership.  It was further reported 
at this time that the appellant's personality makeup was 
marked by confusion, disorganization, immaturity, and 
anxiety.  Because of his poor emotional response to military 
service and his lack of motivation, it was recommended that 
the appellant be administratively (not medically) discharged 
from the Air Force, and this was accomplished on June 25, 
1962, the appellant's 28th day on active duty.  Medical 
examination of the appellant on June 17 indicated that there 
had been no significant illness or injury during the current 
term of service, and that none of the previously reported 
pre-existing conditions had been aggravated during or as a 
result of that term of military service.  

Private medical records from the Raleigh Foot Center dating 
from August 1994 to January 1996 indicate that the appellant 
complained in October 1995 of bilateral foot pain during the 
previous year, and he was fitted with orthotics in November 
1995 to alleviate tendinitis due to overuse and improper foot 
structure.  

Private medical records dating from November 1999 to October 
2001 were also received from the appellant's personal 
physician.  These records reflect no information pertinent to 
the present claims.  

The appellant testified at the February 2003 video conference 
to his belief that both his pre-existing bilateral foot 
disability and his pre-existing speech impediment had 
worsened during his active service.  He recalled that his 
foot problems in service seemed to begin after he dropped 
down from the top of a five-foot barrier during basic 
training; and he attributed the aggravation of his stuttering 
to the general stress and tension he experienced at this 
time.  He also recalled that he was placed on limited duty 
status after completing about one week of basic training.  

In May 2003. the appellant's personal physician stated in a 
letter that it was his opinion that the alleged injuries 
which the appellant incurred during basic training in the 
military did not play a role in his current condition or 
medical diagnosis.  

In September 2003, the appellant was accorded a VA 
examination of his feet.  The medical examiner also reviewed 
the appellant's medical records, including the service 
medical records.  This physician reported that the appellant 
had bilateral pes planus (flat feet), and that it was his 
opinion that it was unlikely that this pre-existing 
disability was significantly worsened by military service 
since he was only in service for five weeks and in view of 
the appellant's statements that he was seen by military 
medics for this problem shortly after he started having 
problems.  According to this examiner, the appellant's foot 
problems during service seemed to be the similar to the foot 
problems he reported having for six-to-eight years prior to 
service.  It was also noted at this time that the appellant 
was placed on limited duty status in service after seeing the 
medics for this problem.  

The congenital toe deformity noted prior to the appellant's 
induction into military service clearly pre-existed service.  
Although he appellant's flat feet were not noted at all 
during service or for many years afterward, clear and 
unmistakable evidence (including the appellant's own 
admissions) demonstrates that this disability also pre-
existed service.  The service medical records document no 
problem with either foot and there is no indication in the 
post-service medical evidence that a foot disorder increased 
in severity during or as a result of service.  The medical 
evidence addressing this issue indicates that there was no 
aggravation.  Therefore, the Board concludes that the 
evidence clearly and unmistakably establishes that no foot 
disorder was aggravated by the veteran's military service.  

Similarly, the appellant's stuttering was noted upon his 
entrance onto active duty, and there is no competent medical 
evidence to indicate that this speech impediment underwent 
any increase in severity during or as a result of service.  
The military physician who examined the appellant prior to 
his discharge from service indicated that no aggravation of 
this disability had occurred; and the appellant has not 
provided competent medical evidence to rebut this opinion 
although he has been told that medical evidence of this type 
was needed to substantiate his claim.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against this claim.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of his claims; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  


ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for a speech disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



